Citation Nr: 1618823	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-16 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a previously disallowed claim of entitlement to service connection for osteoarthritis of the bilateral knees.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for osteoarthritis of the major joints.

5. Entitlement to service connection for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in April 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.


FINDING OF FACT

In a January 2016 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew all issues on appeal.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal have been met with respect to the application to reopen a claim of service connection for osteoarthritis of the bilateral knees.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for withdrawal of a substantive appeal have been met with respect to the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
3. The criteria for withdrawal of a substantive appeal have been met with respect to the claim of service connection for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4. The criteria for withdrawal of a substantive appeal have been met with respect to the claim of service connection for osteoarthritis of the major joints.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5. The criteria for withdrawal of a substantive appeal have been met with respect to the claim of service connection for degenerative arthritis of the spine.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).  The appellant has withdrawn all issues on appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it must be dismissed.


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


